Title: To George Washington from James Madison, 21 December 1780
From: Madison, James,Bland, Theodorick
To: Washington, George


                        
                            Sir
                            Philada Decr 21st 1780
                        
                        We received this morning a letter subscribed by Peter Thornton informing us that he is the son of a gentleman
                            in Virginia, that he lately made his escape from N. York and is now detained by your Excellency till some testimony shall
                            be given by the Delegates from Virga in his favor. Although we are total strangers to the youth, and are very imperfectly
                            informed of his case yet as we have us reason to doubt his being the son of the gentleman he calls his Father, whom we
                            know to be of respectable character & family and firmly attached to the independance of his Country, we venture to
                            request your Excellency to permit him to proceed on his journey to Virginia Upon his arrival here we shall have reason to
                            Inspect the reality of his professions, we shall take the necessary steps to frustratethe views of
                            Imposters. We have the honor to be with the highest respect & esteem Yr Excelly’s Most obt & humbe Servts
                        
                            James Madison Junr
                            Theok Bland
                        
                    